Citation Nr: 1712300	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to May 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2014 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran provided testimony by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is in the Veteran's claims file for the Board's review and consideration.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA psychiatric examination of the Veteran was conducted in February 2014, more than three years ago.  At his hearing, the Veteran questioned the thoroughness and adequacy of the examination and indicated that his symptoms had worsened since the examination.  Subsequent to the examination, the Veteran underwent inpatient VA treatment for psychiatric symptoms; the most recent VA treatment records in the claims file date from August 2015.  

Given the state of the record, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Such examination must also address the impact of his service-connected PTSD on his ability to maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records dated since August 2015.  All development efforts should be documented and any negative responses should be associated with the claims file.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's PTSD.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies including psychological testing should be accomplished.  All pertinent symptomatology are to be reported in detail.  The examiner should also address the impact of the Veteran's PTSD on his daily life and his employability.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




